Citation Nr: 0532822	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for fibrocystic disease 
of the right breast.  

2.	Whether there was clear and unmistakable error (CUE) in a 
February 1991 rating decision that denied service connection 
for fibrocystic disease of the left breast.  

3.	Entitlement to a rating in excess of 40 percent for 
compensation pursuant to 38 U.S.C.A. § 1151 for chronic 
infection, drainage, and inability to maintain and wear an 
implant in the right breast.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to February 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for fibrocystic breast disease and 
severed compensation benefits for chronic infection, drainage 
and an inability to wear an implant of the right breast that 
had been previously granted under the provisions of 
38 U.S.C.A. § 1151.  

The case was remanded by the Board in June 2003.  It was 
returned for appellate consideration in June 2004 at which 
time compensation benefits under the provisions of 
38 U.S.C.A. § 1151 were restored.  The claim for service 
connection for fibrocystic breast disease was again remanded 
and has now been returned to the Board for appellate 
consideration.  

After review of the record, the Board finds that the proper 
issues regarding fibrocystic breast disease for appellate 
consideration are whether new and material evidence has been 
submitted to reopen a claim for service connection for 
disease of the right breast and whether CUE is shown in a 
February 1991 RO decision that denied service connection for 
breast disease of the left breast.  

By rating decision dated in November 2004, the RO awarded a 
40 percent rating for chronic infection, drainage, and an 
inability to wear an implant of the right breast under the 
provisions of 38 U.S.C.A. § 1551.  The veteran, in 
correspondence dated in April 2005, submitted a notice of 
disagreement to the assigned evaluation.  This issue has not 
been addressed by the RO, but is before the Board for 
appellate consideration.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for fibrocystic right breast disease 
was denied by the RO in a February 1991 rating action.  The 
veteran was notified of this action and of her appellate 
rights, but did not file a timely appeal.

2.	Since the February 1991 decision denying service 
connection for fibrocystic right breast disease, the 
additional evidence, not previously considered, is cumulative 
and does not tend to show a connection between this condition 
and service; thus it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.	Fibrocystic disease of the left breast was first 
manifested during service and thereafter.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the 
February 1991 decision of the RO, which denied service 
connection for fibrocystic right breast disease, is not new 
and material; thus, the claim for service connection for this 
disability is not reopened, and the February 1991 RO decision 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

2.	The February 1991 decision of the RO that denied service 
connection for fibrocystic left breast disease was clearly 
and unmistakably erroneous, thus this disorder is considered 
to have been incurred during service.  38 U.S.C.A. § 7105 
(West 2004); 38 C.F.R. §§ 3.105(a), 3.400(q)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in June 2003 and June 2004 that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, in June 2004, the RO asked the appellant to submit 
information regarding any evidence that is believed to 
pertain to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2004); Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

VCAA-compliant notice was not (and could not have been) 
provided to the veteran prior to the first unfavorable 
adjudication of this case; that adjudication occurred before 
the VCAA existed.  However, after VCAA-compliant notice was 
sent, the claims were readjudicated without "taint" from 
prior adjudications.  Thus, to decide the appeal now would 
not be prejudicial.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for fibrocystic breast disease was 
previously denied by the RO in a February 1991 rating 
decision.  The veteran did not appeal this determination.  In 
such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
amended with the enactment of the VCAA.  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) specifically apply to claims filed on or 
after August 29, 2001 and, as the veteran submitted her claim 
long before this date, are not applicable in the present 
case. 

Evidence of record at the time of the RO's 1991 rating 
decision included the veteran's service medical records that 
showed that fibrocystic swelling of the left breast was noted 
during treatment rendered in October 1984.  On examination 
for separation from service no abnormality was noted.  
Treatment records following the veteran's release from active 
duty show treatment for fibrocystic disease beginning in 
September 1985.  In February 1991, the RO denied service 
connection for this disorder because, it was reported that 
the disorder had not been manifested in the service medical 
records, and it was considered to be a constitutional 
abnormality and not a disability for compensation benefits.  

Evidence submitted in connection with the veteran's 
application to reopen her claim for service connection for 
fibrocystic breast disease includes VA treatment records that 
show that she underwent subcutaneous mastectomies of the 
breasts with silicone breast implant insertion.  
Complications from the breast implants caused additional 
surgery including replacement implants that were ultimately 
removed.  The complications eventually resulted, with respect 
to the right breast, in an award of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  

An examination was conducted by VA in June 1999.  At that 
time, the examiner noted that the veteran had undergone 
bilateral subcutaneous mastectomies in 1985, with immediate 
silicone implants.  She had developed subsequent 
complications, including contracture and leakage that 
required removal of the implants, as well as free silicone.  
An attempt at implant replacement with saline implants was 
made; however, these too developed complications and were 
eventually removed.  Since that time, she had pain in the 
nipple area, with crusting and residual contracture unfolding 
of the skin over the chest wall.  Examination revealed 
contracture and deformity of the left nipple with some crust 
formation.  There was residual breast tissue in the inferior 
aspect of the chest wall that was slightly tender, but had no 
palpable masses.  The right breast revealed some crustation 
of the nipple but no apparent palpable residual breast 
tissue.  The impressions were status post breast implant, 
with subsequent removal and residual breast tissue, left 
chest wall.  The examiner rendered an opinion that the 
veteran's major problems were related to complications 
following her breast implant surgery, fibrocystic disease 
playing only a minor component, if any.  

VA and private outpatient treatment records, dated through 
October 2003 have been received and reviewed.  These 
primarily show treatment for disabilities unrelated to this 
appeal, but include reports of CT scan studies performed in 
July 1999 that showed minimal, if any, breast tissue on the 
right and a small amount of breast tissue within the left 
breast, with no identified breast masses.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran wishes service connection for fibrocystic disease 
of the breast, which, she asserts, is related to service.  
Review of the record shows that she did manifest fibrocystic 
swelling of the left breast while on active duty and shortly 
after service in 1985.  Service connection was denied in 
1991, without appeal by the veteran.  Her current request is 
that the claim for service connection be reopened on the 
basis of the submission of new and material evidence.  
However, the Board believes that the finding in the February 
1991 rating decision relative to the left breast was clearly 
erroneous.  The disorder was shown while the veteran was on 
active duty, a fact that the RO failed to note.  It was again 
found soon thereafter, prior to the veteran's breast surgery.  
Where the evidence establishes CUE, the prior decision will 
be reversed or amended.  38 C.F.R. § 3.105(a).  As 
fibrocystic disease of the left breast was noted during 
service and thereafter, service connection was clearly 
warranted in February 1991.  38 C.F.R. § 3.400(q)(2).  

Regarding whether new and material evidence has been 
submitted to reopen the claim for fibrocystic disease of the 
right breast, review of the record fails to show such 
evidence.  Specifically, it is noted that fibrocystic disease 
was not noted during service or shortly thereafter and the 
evidence submitted in connection with the application to 
reopen the claim does not relate the development of 
fibrocystic disease to service.  It is also noted that the 
veteran is receiving compensation benefits for the 
complications of the mastectomy residuals on the right.  As 
such, as no new and material evidence has been submitted, the 
application to reopen the claim must be denied.  


ORDER

The application to reopen the claim for service connection 
for fibrocystic disease of the right breast based upon new 
and material evidence is denied.  

Clear and unmistakable evidence having been shown in the 
February 1991 rating decision, that decision is revised and 
service connection for fibrocystic disease of the left breast 
is granted.   

REMAND

As noted, the veteran has submitted a notice of disagreement 
with the evaluation assigned for the complications associated 
with the right breast surgery, for which compensation has 
been awarded under the provisions of 38 U.S.C.A. § 1151.  As 
noted, this issue is before the Board for appellate 
consideration.  Manlincon v. West, 12 Vet. App. 238 (1999).  
In view of this, the case is remanded for appellate 
development.  

The RO should adjudicate the issue on appeal.  
If the determination remains unfavorable to 
the veteran, she should be provided with a 
statement of the case (SOC) that addresses 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The veteran should be given an 
opportunity to respond to the SOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


